Citation Nr: 1540717	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

 1.  Entitlement to service connection for hypertension as due to herbicide exposure, or as secondary to the service-connected diabetes mellitus type II disability. 

2.  Entitlement to service connection for psoriasis as due to herbicide exposure, or as secondary to the service-connected diabetes mellitus type II disability.

3.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus type II disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his October 2012 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a February 2015 statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's diagnosed hypertension was incurred in, caused by, or aggravated by service, to include as proximately due to or aggravated by service-connected diabetes mellitus disability.

2.  The evidence of record does not show that the Veteran's diagnosed psoriasis was incurred in, caused by, or aggravated by service, to include as proximately due to or aggravated by service-connected diabetes mellitus disability.

3.  The Veteran's erectile dysfunction is related to his service-connected diabetes mellitus disability.

  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as due to herbicide exposure, or as secondary to the service-connected diabetes mellitus type II disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for psoriasis as due to herbicide exposure, or as secondary to the service-connected diabetes mellitus type II disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus type II disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The claim of service connection for erectile dysfunction has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for erectile dysfunction), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the remaining issues on appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in April 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in July 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported statements, and provides a complete rationale for the opinions stated. 

A VA medical examination or opinion was not provided for the issue of service connection for psoriasis; however, the Board concludes that an examination is not necessary in this case because the only evidence indicating the Veteran's current disability is related to service or to his service-connected diabetes mellitus disability is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current psoriasis is related to the in-service herbicide exposure, or to his service-connected diabetes disability, on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinion regarding causation.  The etiology of psoriasis is outside the realm of common lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. § 5103A(d)(2).  See id.  As there is no competent evidence of record indicating that the current psoriasis is related to the in-service herbicide exposure, or to a service-connected disability, a medical examination or opinion is not warranted for the claimed psoriasis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, psoriasis and erectile dysfunction are not chronic diseases listed under 38 C.F.R. § 3.309(a); as such, those issues will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Hypertension

The Veteran contends that his currently diagnosed hypertension is related to his in-service herbicide exposure, or alternatively, as secondary to the service-connected diabetes mellitus type II disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension, to include as due to herbicide exposure or to the service-connected diabetes disability. 

Service treatment records contain no complaints, diagnoses, or treatment related to hypertension.  A May 1969 service separation examination report reflects a blood pressure reading of 124/82; hypertension was not indicated.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  At the May 1969 report of medical history, completed by the Veteran at service separation, he specifically checked "no" as to having high or low blood pressure.  As such, the Board finds that hypertension was not chronic in service.

The Board further finds that hypertension did not manifest to a compensable degree within one year of service separation and symptoms of hypertension were not continuous since service separation.  A Memorial Hospital treatment record dated in June 1977 shows that the Veteran reported a history of high blood pressure for "about 12 years."  In a December 1976 treatment note (name of physician not provided), the Veteran was noted to suffer from high blood pressure.  The medical evidence of record, however, does not demonstrates that he was first diagnosed with hypertension prior to 1976, approximately seven years after service separation.  For these reasons, the Board finds that hypertension did not manifest to a compensable degree within one year of service separation and symptoms of hypertension were not continuous since service separation.

The Board next finds that the Veteran's hypertension is not related to service, to include in-service herbicide exposure.  The evidence of record shows that, the Veteran served in Korea along the Demilitarized Zone (DMZ) between April 1968 and 1969, while assigned to the Band Support Command, 7th Infantry Division.  The evidence of record, to include the Veteran's statements and photographs submitted in support of his claim, shows that the Veteran was located at Camp Casey, approximately thirteen miles, from the DMZ.  The evidence shows, that the Veteran
performed his duties at different locations that included locations along the DMZ. 
Therefore, the Board finds that the Veteran was exposure to herbicides during service.  The Veteran's service connection claim for diabetes mellitus was also granted by the RO based on conceded in-service exposure to herbicides.  See April 2013 rating decision.  

The Board notes that pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

According to 38 C.F.R. § 3.309(e) (2015), hypertension is not one of the listed diseases as presumptively related to herbicide exposure.  On August 31, 2010, the Secretary of VA published a final rule in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to add, in part, ischemic heart disease as a presumptive condition.  See 75 Fed. Reg. 53,202.  Because ischemic heart disease refers only to heart disease, hypertension was not included.  Additionally, in September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Based on the Update and prior NAS reports, the Secretary of Veterans Affairs determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  See 77 Fed. Reg. 155 (August 10, 2012). Therefore, hypertension may not be presumed to be related to herbicide exposure.

Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the Veteran has maintained that his hypertension may be related to his service-connected diabetes disability. 

The Veteran underwent a VA examination in July 2012 to assist in determining the likely etiology of his hypertension.  The examiner diagnosed the Veteran with hypertension and noted that the Veteran presented medical records that showed a diagnosis of hypertension.  The examiner then opined that the Veteran's essential hypertension was not caused by or a result of his service-connected diabetes mellitus disability.  In support of this opinion, the examiner noted that a review of current medical literature was silent for any mechanism by which diabetes could cause or aggravate hypertension in a person with normal renal function.  The examiner noted that there was no evidence of renal disease.  Further, the Veteran's hypertension was categorized as essential hypertension (hypertension for which no underlying cause can be determined).  Additionally, there was documentation that the Veteran's hypertension had its onset at least two decades before his diagnosis of diabetes.  The Veteran's hypertension was noted by the examiner to be a "stand-alone process, neither adjunct to nor aggravated by his diabetes."

The Board finds the July 2012 VA examiner's opinion to be highly probative as to whether the Veteran's currently diagnosed hypertension was caused or aggravated by his service-connected diabetes disability.  The examiner reviewed the evidence of record, interviewed the Veteran, and provided an opinion supported by a well-reasoned rationale.  

The Board has considered the Veteran's representative's September 2015 appellant's brief.  Specifically, the representative contends that the July 2012 VA opinion is inadequate because the "examiner opined that the only manner in which hypertension and DMII can be linked is through kidney dysfunction."  The Board does not find this argument persuasive.  The examiner did not stated that the only manner in which hypertension could be caused by diabetes was by a showing of kidney dysfunction.  Although the examiner did note that the medical literature was silent for any mechanism by which diabetes could cause or aggravate hypertension in a person with normal renal function, the examiner further noted that the Veteran's hypertension was categorized as essential hypertension (hypertension for which no underlying cause can be determined).  Further, the evidence showed that the Veteran's hypertension had its onset two decades prior to his diagnosis of diabetes.  This Veteran's hypertension was noted by the examiner to be a stand-alone process, neither adjunct to nor aggravated by his diabetes.  

Moreover, the representative's appellate brief also discussed some medical articles, which according to the representative, demonstrate that insulin resistance is a risk factor for the development of hypertension in individuals diagnosed with diabetes mellitus.  One of the medical articles cited was from The American Heart Association, which concluded that there are several mechanisms by which impaired insulin sensitivity may predispose to hypertension.  However, in this case, and as discuses by the July 2012 examiner, the Veteran's hypertension had its onset prior to the diabetes disability.  As such, this medical article does not support the facts of the Veteran's medical history.  

The Board acknowledges that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts, rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the medical articles/treatises evidence proffered on behalf of the Veteran were not accompanied by any positive definitive opinion of a medical professional.  The VA examiner considered all evidence of record, to include the current medical literature, when offering the July 2012 opinion.  As such, any probative value associated with the positive medical article/treatise evidence is exceeded by the definitive negative opinion rendered in July 2012.

The Board has also considered the Veteran's statements asserting a nexus between his hypertension and his service-connected diabetes disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension is a complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Psoriasis


The Veteran contends that his psoriasis is a result of in-service herbicide exposure.  Alternatively, the Veteran's representative has argued that the psoriasis is caused or aggravated by the service-connected diabetes mellitus disability.

As noted in the previous section, the Veteran was exposed to herbicides in service.  However, the Board finds that the provisions pertaining to herbicide exposure are not applicable in this case.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Psoriasis is not among the diseases listed under 38 C.F.R. § 3.309(e) that warrant service connection upon finding that a veteran was exposed to herbicides in service.  Therefore, the Veteran is not entitled to presumptive service connection for psoriasis due to herbicide exposure.  Nevertheless, the Veteran is not precluded from establishing service connection for psoriasis with proof of actual direct causation.  See Combee, 34 F.3d at 1042.

Upon review of the evidence of record, the Board finds that the Veteran's psoriasis is not related to service or to a service-connected disability.

Service treatment records contain no complaints, diagnoses, or treatment related to psoriasis.  A May 1969 service separation examination report reflects that a clinical evaluation of the Veteran's skin was normal and psoriasis was not noted at service discharge.  Further, the May 1969 report of medical history, completed by the Veteran at service separation, specifically notes that the Veteran checked "no" as to having skin disease.  The Board finds that this evidence weighs against a finding that psoriasis is related to service.

Further, post-service treatment records reflect that the Veteran was first diagnosed with psoriasis in 1977.  See June 1977 Memorial Hospital treatment record.  In an August 2006 treatment record from Ormand Beach Dermatology, the Veteran reported that his psoriasis was "more irritated" when he began taking Altace for high blood pressure.  This suggests that the Veteran's psoriasis may have been aggravated by blood pressure medication; however, the Veteran is not service-connected for hypertension.  As such, this evidence weighs against a finding that the Veteran's psoriasis is caused or aggravated by his service-connected diabetes mellitus disability.    

Moreover, a July 2006 VA problem list notes that the Veteran had diabetes mellitus "without mention of complication."  This does not suggest that the Veteran's psoriasis was related to his service-connected diabetes mellitus disability as no complications with the diabetes disability, to include a skin disorder, were noted.  

The record does not include any medical opinion relating the Veteran's psoriasis to service, to include herbicide exposure, or to a service-connected disability.  To the extent that the Veteran has asserted that his psoriasis is related to his service-connected diabetes mellitus disability, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of psoriasis.  In this case, a competent medical opinion would require a familiarity with skin disorders, an understanding of how those skin disorders evolve, and knowledge of environmental factors or side effects of medications that may contribute to psoriasis.  The etiology of psoriasis is complex, and is not capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer); Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Neither the Veteran nor his representative has cited to any scientific or medical literature or studies to support the Veteran's contentions, other than regulatory presumptions that support presumptive service connection, which the Veteran is not shown to have.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of psoriasis are not afforded any probative weight.

For these reasons, the Board finds that the currently diagnosed psoriasis is not related to service under any theory of service connection.  38 C.F.R. § 3.303(d).  The Veteran's psoriasis has not been shown to be caused or aggravated by his service-connected diabetes mellitus disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran maintains that his currently diagnosed erectile dysfunction is either caused or aggravated by his service-connected diabetes mellitus type II disability.

Upon review of all the evidence of record, lay and medical, the Bord finds that the evidence is in equipoise as to whether the Veteran's erectile dysfunction is secondary to the service-connected diabetes mellitus type II disability.

The evidence weighing against the claim includes the July 2012 VA examination report.  The examiner diagnosed the Veteran with erectile dysfunction, first diagnosed in 2008.  The examiner then opined that the Veteran's erectile dysfunction was not caused by or a result of the service-connected diabetes disability.  In support of this opinion, the examiner stated that "acquired hypogonadism is a common cause of erectile dysfunction in males over the age of 50.  Additionally, in the absence of pituitary GnRH receptor agonists or surgical castration, acquired hypogonadism due to reduced testosterone production with secondary erectile dysfunction is a normal and expected outcome of the aging process, neither adjunct to nor aggravated by this veteran's diabetes mellitus or its
treatment."  

The Board notes that the VA examiner opined unfavorably on a relationship between the erectile dysfunction and the diabetes mellitus disability based on a discussion of hypogonadism as a causative factor; however, the examiner did not reflect in the body of the report that the Veteran had hypogonadism.  Therefore, it is  unclear why the examiner would use this reasoning as a basis of the opinion.   

Weighing in favor of the Veteran's claim is an October 2012 statement from 
Dr. J.B., one of the Veteran's treating physicians.  Dr. J.B. noted that the Veteran was a patient and had been treated for diabetes mellitus, hypertension, GERD, hyperlipidemia, and erectile dysfunction.  Dr. J.B. stated that it was "likely that the diagnosis of Erectile Dysfunction is secondary to the Diabetes Mellitus II."  In support of this opinion, Dr. J.B. noted that the Veteran was first prescribed Metformin in May 2007 in efforts to control the diabetes disability.  In January 2008, the Veteran was diagnosed with erectile dysfunction.  The Board finds that this opinion weighs in favor of the Veteran's claim.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's erectile dysfunction is secondary to the service-connected diabetes mellitus type II disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction as secondary to the diabetes mellitus disability is warranted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension as due to herbicide exposure, or as secondary to the service-connected diabetes mellitus type II disability, is denied.

Service connection for psoriasis as due to herbicide exposure, or as secondary to the service-connected diabetes mellitus type II disability, is denied.

Service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus type II disability is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


